ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 02-363, concluding that STANLEY J. HAUSMAN of CALDWELL, who was admitted to the bar of this State in 1970, and who thereafter was temporarily suspended from the practice of law pursuant to Rule l:20-13(b) by Order of this Court filed February 10, 1999, and who remains suspended at this time, should be suspended from practice for a period of three years based on respondent’s conviction of structuring monetary transactions to evade reporting requirements, in violation of 31 U.S.C. § 5313(a), 32 U.S.C. § 5322(b), 31 U.S.C. § 5324(a)(3) and 18 U.S.C. § 2;
And STANLEY J. HAUSMAN having been ordered to show cause why he should not be disbarred or otherwise disciplined;
And the Court having determined from its review of the record that respondent’s misconduct warrants a five-year period of suspension;
And good cause appearing;
It is ORDERED that STANLEY J. HAUSMAN is suspended from the practice of law for a period of five years and until the *603further Order of the Court, retroactive to February 10,1999; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent continue to be restrained and enjoined from practicing law during the period of suspension and that respondent continue to comply with Rule 1:20-20; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.